IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 38 WM 2018
                                            :
                      Respondent            :
                                            :
                                            :
             v.                             :
                                            :
                                            :
CURTIS WALTER MATTHEWS,                     :
                                            :
                      Petitioner            :


                                      ORDER



PER CURIAM

      AND NOW, this 13th day of July, 2018, the Petition for Allowance of Appeal Nunc

Pro Tunc is DENIED.